UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6612



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


THEODORE ROOSEVELT JOHNSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-92-50, CA-98-252-1, CA-97-1097-1)


Submitted:   September 30, 1999             Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Roosevelt Johnson, Appellant Pro Se.      Robert Michael
Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore   Roosevelt   Johnson   seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Johnson, Nos. CR-92-50;

CA-98-252-1; CA-97-1097-1 (M.D.N.C. Mar. 29, 1999).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                  2